Name: Commission Regulation (EEC) No 1968/86 of 26 June 1986 amending Regulation (EEC) No 3749/83 in respect of the equivalent value of the ECU in national currencies
 Type: Regulation
 Subject Matter: trade policy;  Europe;  European construction;  international trade;  trade
 Date Published: nan

 27 . 6 . 86 Official Journal of the European Communities No L 170/23 COMMISSION REGULATION (EEC) No 1968/86 of 26 June 1986 amending Regulation (EEC) No 3749/83 in respect of the equivalent value of the ECU in national currencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff pref ­ erences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 3600/85 of 17 December 1985 applying generalized tariff pref ­ erences for 1986 in respect of textile products originating in developing countries (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 3601 /85 of 17 December 1985 applying generalized tariff pref ­ erences for 1986 in respect of certain agricultural products originating in developing countries (3), and in particular Article 1 thereof, Whereas Decision 85/553/ECSC of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council , of 17 December 1985 applying for 1986 the generalized tariff preferences for certain steel products originating in developing countries (4) provides that the concept of orig ­ inating products is to be defined under the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 concerning the common defini ­ tion of the concept of the origin of goods (*) ; whereas the rules to be applied for this purpose should be the same as those laid down for other products ; Whereas it is necessary to amend Commission Regulation (EEC) No 3749/83 of 23 December 1983 on the defini ­ tion of the concept of originating products for purposes of the application of tariff preferences granted by the Euro ­ pean Economic Community in respect of certain products from developing countries (6) to take account of the acces ­ sion of Spain and Portugal by inserting in the footnote to Article 7 (2) the equivalent to the ECU in Spanish pesetas and Portugese escudos ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin , HAS ADOPTED THIS REGULATION : Article 1 The following equivalents are added to the equivalents in national currencies to the ECU listed in the footnote to Article 7 (2) of Regulation (EEC) No 3749/83 : * 126,007 Spanish pesetas 117,122 Portuguese escudos' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1986 . For the Commission COCKFIELD Vice-President (  ) OJ No L 352, 30 . 12 . 1985, 1 . (2) OJ No L 352, 30 . 12. 1985, p . 107 . (3) OJ No L 352, 30 . 12 . 1985, p . 192 . (4) OJ No L 352, 30 . 12. 1985, p. 235. n OT No L 148 . 28 . 6 . 1968 , p . 1 . (6) OJ No L 372, 31 . 12 . 1983 , p. 1 .